AO 24SB(R0\'. 02/| 8) _ludgment in a Criminal Case

 

   

 

Slieet l I\/IS/inc
UNiTED STATES DisTRiCT CoURT
Southern District of Mississippi
UNITED STATES OF AMERlCA z
V -) JUDGMENT lN A CRIMINA

CORNELL DEMIDR[OUS SMITH § CHSC Nul'l'lb€t"; l:l$€rl ISLG-RHW-OOI
) USi\/l Number: 21003-043
)
) Leilani Tynes
') Det`endanr’s Attorriey

THE DE.FENDANT:
m pleaded guilty m CQUH‘[(S) Count l ofthe single count lndictrnent
I:l pleaded nolo contendere to count(s)

which Was accepted by tlie court.

|:l Was found guilty on count(s)
after a plea of not guilty.

|I

'l`he defendant is adjudicated guilty ofthese offenses:

 

Title & Scction Nature of Ol`feiise Offense Ended Coiiiit
18 U.S.C. §§ 922(9)(1) Fe|on in Possessi`on of Ammunition 02/03!2018 1
and 924(a)(2)
'l'he defendant is sentenced as provided in pages 2 through 7 ii of this judgment The sentence is imposed pursuant to

the Sentenciiig Refoini Act of 1984.

f:] Tlie defendant has been found not guilty on count(s)

 

[I Count(s_) [] is l:l are dismissed on the motion of the United Stares.

_ _ lt is ordered that the defendant_niust notify tlie United States attorney for this district within 30 da s of _ariy change of iianie, residence
or mailing address until all tines, restitution._costs. and special assessments imposed lay this judgment are fn ly paid. lf ordered to pay restitiition,
the defendant must notify the court and Unlted States attorney ot material changes in economic circumstances

February 13, 2019 /_\

 

The Honorab|e Louis Guirola Jr., U.S. District Judge

Mi‘iaesfisdge' 7
AQ/ 60/9

Date l

AO 245B(Re\‘. {)2/18} .lut|gnicnt in a (_`rimina] Casc

Sheet2 - lmprisoiiment

judgment P=\g€ 2 of 7

DEFENDANT_- CoRNELL i)i~:iviii)aious SMiTii
CASE NUMBER: i;isci-iisLo-anw_ooi

llVIPRISONMENT

The defendant is hereby committed to the custody of the Federal Bui'eau OfPi'isons to be imprisoned for a total term of:

thirty-three (33) months as to Count l ofthe single count liidictment.

g Tlie court makes the following recommendations to the Bui'eau of Pi'isons:

The Court recommends that the defendant be housed in a facility closest to his home for which he is eligible, and that the defendant be
allowed to participate in any drug treatment programs for which the defendant is eligible while in the custody ofthe Bureau of Prisons.

ill The defendant is remanded to the custody of the United States Mai'shal.

l:| The defendant shall surrender to the United States t\/Iarsha| for this disti‘ict:
[:l at w 7 n 7 i:] a.ni. fl p.m. on

El as notified by the United States Marshal.

I:i 'flie defendant shall surrender for service ol` sentence at the institution designated by the lBureau ofPriSoriSZ

[l before

[:] as notified by the United States i\rlarshal` but no later than 60 days from the date of sentencing

lj as notified by the Probation or Preti‘ial Sei‘vices Office.

if”|

 

RETURN
f have executed this judgment as follows:
Defendant delivered on Wm"nii” irwwiiw n j j j mr to nwwnirirm… __ _____
a , with a ceitified copy oftliisjudgment.
__ _ ___ UNi'I‘Ei') s'i'.»\"i'ES NiAl'tSl-ij~\fw mr n 7
Bv

-f .. _._ .. _. ,,,,,, ,,,, ,,,,

DEPu'rY ijNi'i"e'i) s'i'A'ri_as"i\Tiniisni-\L

AO 2453(|{¢:\’. 02/|8) Judginent in a C`riminal Case
Sheet 3 ----- Supei~vised Release

 

Judgmeitf~~'l’ag€ 3 7 Ol: 7 ,,

DEFENDAN'I`: CORNELL DEMIDRIOUS SMITH
CASE NUMBER.' l:lScrl lSLG~RHW~GOl

SUPERVISED RELEAS`E

Upon release from imprisonnient, you Will be on supeiyised release for a term of.'

three (3) years as to the single count |ndictment.

l\/IANDAT()RY CONDITIONS

|, You must not commit another fedei'al, state or local crime.
2. Yoii must not unlawfully possess a controlled substance

3. You must refrain from any unlawful use ofa controlled substance You must submit to one drug test within 15 days ofrelease from
imprisonment and at least two periodic dru\bT tests thereafter. as determined by the couit.
[] The above drug testing condition is suspended based on the court's determination that you
pose a low risk of future substance abuse retreat trapp/trahan

4_ |:| ‘r'ou must make restitution in accordance with lS U.S.C. §§ 3663 and 3663!\ or any other statute authorizing a sentence of
l`€S[ll'llflO[l. (t'i'iet'fi iftrjip."."t'rihi'€)

5. l?l You must cooperate in the collection of DNA as directed by the probation officer. (chet-k tfnpptteab!e)

6- \:l You must comply Witli the requirements ofthe Sex ()ffender Registration and Notification Act (34 U.S,C. § `20{)()l_ et s'et]._) as
directed by the probation officer. the Bureau of Pi‘isons, or any state sex offender registration agency in the location where you
reside_, woi'i<, are a student or ivei'e convicted of a qualifying offense (t-!ree.'c g"app!it-nb¢'e)

7_ m You must participate in an approved program for domestic vioience. (chet'k ifappti‘t-nb!el

You must comply \vith the standard conditions that have been adopted by this court as well as with any other conditions on tlie attached
page

AO 245 B[Rev. ill/lii) .ludgmcnt iii a Criininal Case

Sheet 3A ---- Siipcivised Relcase

 

 

Judgnient ----- -Pagc 4___ _. .. Gf 7

DEFENDANT: CORNELL DEMii)Rious sMiTii
CASF» NUMBER-' i;isci-i isLG-Rriw-i)oi

STANDARD COND[TIONS OF SUPERVISION

As part ofyour supen=ised release you must comply with the following standard conditions of supervisionl These conditions are imposed
because they establish the basic expectations for your behavior while on supeiyisioii and identify the minimum tools needed by probation
officers to keep inforiiied. report to the court ahout, and bring about improvements in your conduct and condition

lJ

'v.i

:-/\ r-

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from iniprisoninent. unless the probation officer instructs you to report to a different probation office or within a different time
franie.

After initially reporting to the probation office, you will receive instructions from the cpurt or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not l~:nowingly_r leave the federal judicial district where you are authorized to reside without first getting permission from the
court ortho probation o ‘ficer.

You must answer truthfully the questions asked by your probation officer_

You must live at a place approved by the probation officei'. lf you plan to change where you live or anything about your living
arrangements (siich as the people you live with), you must notify the probation officer at least l() days before the changel If notifying
the probation officer in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72
hours of becoming aware of a change or expected change

Yoii miis_t allow the_probation officer _to visit von at any time at your home or elsewliere, and _you_ must permit the probation officer to
take any items pi'ohi ited by the conditions of your supervision that he or she observes in plain view.

You must work l"tili time (at least 30 hours per week) at a lawful type o'femployment, imiess the probation officer excuses you from
doing so. lf you do not have full-time empioyment you must try to find full-time employment, unless the probation officer excuses
you from doing so. lf you plan to change where you work or anything about your work (such as your position or your job
responsibilities_), you must notify the probation officer at least l[} days before the change lf notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72 hours of becoming
aware ofa change or expected change

You must not communicate or interact with someone you know is engaged in criminal acti\-'ity_ Ifyou know someone has been
convicted of_p felony, you must not knowingly communicate or interact with that person without first getting the permission oftlie
probation ofl'lcer.

lfyoii are arrested or questioned by a law enforcement officerr you must notify the probation officer within 72 lioui's.

Yot_i must not own_ po_ssess__ or have acc_e_ss to a fireai‘i_n_ aminunition, destructive devicc, or dangerous weapon (i.e.` anything that was
designed or was modified for. the specific purpose of causing bodily injury or death to another person such as iiuiichakus or tasers_l.
You must not act or make an agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission o the court_

lf the probation officer determines that you pose a risk to another person (incliiding an organization.}, the probation officer may require
you to notify the person about the risk and yjou must comply with that instructionl Tbe probation officer may contact the person and
confirm that you ave notified the person a out the risk.

‘r'ou must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A i,i.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy ofthis
judgment containing these conditions For further information regarding these conditions, see Oi't=rvi`cii' rr/`P.'-'ol)nr."on and Siiperi.'.".s'erf
Relerise Coritiirr`n)i.s', available at: www.uscourts.uov_

Defendant's Signaturc __i _ _ _ __ Date

A() 245Bt[{ev. l)Z/l S) .ludgment in a Criininal C`asc

Sheet 3l) Stipcrviscd Relcasc
Jiidgmcnt '~Page 5 7 7 of n f

DEFENDAN'I`: CoRNELL DEi\-iiDRious sMiTH
CASE NUMBF~R: i:irci-i isLG-RHw-ooi

l\.)

lJJ

SPECIAL CONDITIONS OF SUPERV[SION

. The defendant shall provide tlte probation office with access to any requested financial informationl

_ The defendant shall not incur new credit charges or open additional lines ofcredit without the approval ofthe probation office,

unless the defendant is in compliance with thc'installment payment schedule

. Thc defendant shall participate in a program oftesting and/or treatment for alcohol and/or drug abuse, as directed by the probation

office. lf enrolled in a drug treatment prograni, the defendant shall abstain from consuming alcoholic beverages during treatment
and shall continue abstaining for the remaining period of supervision The defendant shall contribute to the cost of treatment in
accordance with the probation office Copayment Policy_

The defendant shall not possess, ingest, or otherwise use, a synthetic caniiabinoid, or other synthetic narcotic_ unless prescribed by a
licensed medical practitioner, and for a legitimate medical purpose.

In the event that the defendant resides in, or visits ajurisdiction where marijuana, or marijuana products has been approved
[egalized, or decriminalized, the defendant shall not possess, ingest, or otherwise use marijuana or marijuana products, unless
prescribed by a licensed medical practitioner, and for a legitimate medical purpose

. The defendant shall submit his person_ property. house. i‘esidence, vehic-le, papers electronic communication devices, or office, to a

search conducted by a United States probation officer Failure to submit to a search may be grounds for revocation of release. The
defendant shall warn any other occupants that the premises may be subject to searches pursuant to this condition. An officer may
conduct a search pursuant to this condition only when reasonable suspicion exists that the defendant has violated a condition ofhis
supervision, and that the areas to be searched contain evidence ofthis violation. Any search must be conducted at a reasonable time
and in a reasonable manner.

AC) 245B(Re\'. OZ/IS) judgment in a C`rimina| Case
Sheet 5 Criminal tvlonetaiy Penalties
Judgment Page 6 O'f' __ _7..........

DEFENDANT; CORNELLDEMHMUOUSSNHTH
CASE NUi\/IBER: l:chrllSLG-RHW-Ui)l
CRli\/IINAL MONETARY PENA_LTIES

The defendant must pay the total criminal monetary penalties under the schedule ot`payments on Sheet C).

Assessmcnt JVTA Asscssment`~" Fine Restitution
TOTALS S 100.0() S S 5,000.00 S
fl Til€ determination of restitution is deferred until _ . /-\n siriiendeci' Ji.idgment iii cr C`ri`nn'nn!' Ccise(..iOqu$C) will be entered

after such determinationl
E The defendant must make restitution ('inciuding community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each pa ce shall receive an approximatelyl')progortioned payment, unless specified otherwise in
the_priority order or percentage payment column elow. However, pursuant to 13 S. . § 3664{`1), all nontederal victims must be paid
betore the United States is paid.

.Name of Pavcc 'l`otal Loss** Rcstitiitian Ordered Priorit\-' or Pereentaue
TOTALS 55 __ n n 7 0.00 5 0.00

Restitution amount ordered pursuant to plea agreement S

The defendant must pay interest on restitution and a fine ofmore than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of thejudgment` pursuant to 18 lj.S.C. § 3612(3. All ofthe payment options on Sheet 6 may be subject
to penalties for delinquency and default. pursuant to 18 U.S.C. § 3612(`;_:).

§ The court determined that the defendant does not have the ability to pay interest and it is ordered thut:
m the interest requirement is waived for the g fine ij restitutionl

l:] the interest requirement for die l:l fine |j restitution is modified as follows:

* .]ustice for \"ictiins of `l`raffickin 1 Act of 20 li. Pub. l_.. i\`o. l 14-22. 7 _
*"‘ Findntgs for the total amount o' losses are required under Chapters lUQA._ l l(). [ lOA. and l 13.»"\ ot"l`it]e 18 for offenses committed on or
after September |3. i991l. but before April 23~ 1996.

/\O245B(Re\'.()2/18} _Iudgment in a Criminal Caso
Siieet 6 Schedule of l’ayinents
Judgtneni: Page _ _7 05 _ __ _ ..7
DEFENDA_NTZ CORNELL [)El\tHDRlOUS SMlTH
CASE NUMBER? t:tsCt-i isLG-Rnw-ot)t

SCHE`DULE OF PAYMENTS

llaving assessed the defendants ability to pay. payment ofthe total criminal monetary penalties is due as follows;

A § Lump sum payment of$ §_j_l_l_)O'OO __ _ dtie immediately, balance dtte

|:l not later than __ __ _ .~OI‘
|:| in accordancewith [:] C_ |:t D_ [:| ]§_Or m pbslow;er

B Zl Paynient to begin immediately (`may be combined With l:l C, [Zl D» or m F below); or
C [l Payment in equal _________ (e_g., u-'eekt'y, montana quarrert'_ia installments of 3 ____i_ over a period of`
(e.g., months or_vears), to commence _ _ __ _ (e.g., 30 or 60 dn_rs) after the date of this judgntent; or
D m P?Wm€m in equal mc_)_nt_hly (e.g__ ii-'eek[_i>. triotithft', qttart€t't'_t§) installments of 3 135_;(_}_0 __ OV@T 3 lJSTiOd Ol`
36 n"_'_?flths (g_g_, months myears_)_ to commence 30 days (e.g._ 30 or 60 rta_i.-sj) after release from imprisonment to a

tertii of supervision; or
E |:t Payment during the term of supervised release Will commence within ________ _ (e.g_, 30 or 60 dart-=s) after release from
imprisonment. 'fhe court will set the payment plan based on an assessment of the defendant’s ability to pay at that tinie:_ or

F ft Special instructions regarding the payment ofcriniinal monetary penalties:

The payment oftlie fine shall begin while the defendant is incarcerated lrt the event that the fine is not paid in full at thc termination of
supervised rclease, the defendant is ordered to enter into a written agreement \\ith the Financial litigation Unit ol`tl'te U.S. Attorney's ()fficc
for payment ofthc remaining balance Additionally. the value of any future discovered assets may be applied to offset the balance of
criminal monetary penaltiesl Tlic defendant may be included itt thc Trensut'y Offset Program allowing qualified federal benefits to be
applied to offset the balance of criminal monetary penalties

Unless the co_u_t't ha_s expressly ordered othem'ise, if this judgment imposes imprisonment pa ment of criminal monetary penalties is due during
th_e period of imprisonment All criminal monetary penalties, except those payments mat e through the Federa] Buteau of Prtsons lumate
Fmancial Responsibiltty Prograni_. are made to the clerk ofthe c-oitrt_

"f he defendant shall receive credit for all payments previously made toward atty criminal monetary penalties imposed

l:l Joint and Sevei'al

Defendant and Co-Del’etidant Names and Case Nttmbers (titc!rta’tizg defendant mmtbt)r), Total Amount, Joint and Seyeral Amount_
and corresponding payee, if appropriate

E The defendant shall pay the cost ofprosecution.
l:l 'l`lie defendant shall pay the following court cost(s}:

§ 'l`he defendant shall forfeit the de'fendant’s interest in the following property to the United States'_

As stipulated in the Agreed Upon Preliminary Order of Forfeiture filed on November ?.(). 2018.

_Paytnents shall be applied in th_e following order1 (`l) assessmertt, (`2_) restitution principal_ (3) restitution interesta (4) fine principal_ (5_) fine
interest1 (ol community restitution (7) JVTA assessmeut_ (S) penalties and {9) costs_ including cost of prosecution and court costsl

